—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of bail jumping in the first degree (Penal Law § 215.57). Because defendant did not move to withdraw the guilty plea or to vacate the judgment of conviction, he failed to preserve for our review his challenge to the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665; People v Hill, 254 AD2d 726, lv denied 92 NY2d 1050). Contrary to the contention of defendant, this case does not fall within an exception to the preservation doctrine (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Lopez, supra, at 666). (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Bail Jumping, 1st Degree.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Balio, JJ.